Citation Nr: 0004449	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

Entitlement to an increased evaluation for glaucoma of the 
left eye, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for retinal detachment 
of the left eye, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1952 to February 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied 
increased evaluations for glaucoma of the left eye and 
retinal detachment of the left eye, each rated 10 percent 
disabling.



FINDINGS OF FACT

1.  The glaucoma of the left eye produces no loss of visual 
acuity or visual field.

2.  The retinal detachment of the left eye is manifested 
primarily by visual field impairment with corrected average 
concentric contraction of the visual field to 51 degrees; 
active pathology associated with this condition is not found.



CONCLUSIONS OF LAW


1.  The criteria for a rating in excess of 10 percent for 
glaucoma of the left eye are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.84a, Code 6013 (1999).

2.  The criteria for a rating in excess of 10 percent for 
retinal detachment of the left eye are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, Codes 6008, 6080 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from April 1952 to February 
1953.

A May 1953 RO rating decision granted service connection for 
defective vision of the left eye, and assigned a zero percent 
rating, effective from February 1953.  A September 1967 RO 
rating decision increased the evaluation for the left eye 
defective vision from zero to 10 percent, effective from 
December 1966.  A December 1991 RO rating decision 
reclassified the left eye disability to  glaucoma with 
constricted field of vision and history of retinal 
detachment.

An August 1993 RO rating decision, pursuant to an August 1993 
Board decision, assigned a separate 10 percent evaluation for 
the glaucoma of the left eye based on the minimum evaluation 
for this condition.  This rating was effective from December 
1966.  A separate 10 percent evaluation for the retinal 
detachment of the left eye based on visual field impairment 
was assigned, effective from July 1991.  These evaluations 
resulted in an increased combined rating for the left eye 
disabilities from 10 to 20 percent, effective from July 1991.

VA medical reports show that the veteran was treated and 
evaluated for various conditions from 1996 to 1999.  He 
underwent a VA eye examination in June 1997.  It was noted 
that he had an ocular history of glaucoma and retinal 
detachment.  The left eye corrected distant visual acuity was 
20/50.  The average concentric contraction on visual field 
testing of the left eye was 51 degrees.  There was an area of 
scarred retinal detachment that was now stable.  The 
diagnoses were senile cataract of the left eye with 
decreasing central visual acuity; and old retinal detachment, 
now stable, causing permanent visual field loss.

The other VA reports of the veteran's treatment and 
evaluations from 1996 to 1999 primarily concern disabilities 
not being considered in this appeal.  These records, 
including a report of eye evaluation in February 1998, 
indicate the presence of status post retinal detachment of 
the left eye with visual field loss and glaucoma of the left 
eye with no evidence of active pathology of these eye 
conditions.

A VA document received in June 1999 shows that the veteran 
failed to report for a VA eye examination.

The veteran's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Simple, primary, noncongestive glaucoma is evaluated on the 
basis of resulting visual acuity impairment or visual field 
loss.  The minimum rating is 10 percent.  38 C.F.R. § 4.84a, 
Code 6013.

Detachment of the retina is evaluated from 10 to 100 percent 
on the basis of resulting impairment of visual acuity or 
visual field loss, pain, rest requirements or episodic 
incapacity.  An additional 10 percent is combined during the 
continuance of active pathology.  Ten percent is the minimum 
evaluation during active pathology.  38 C.F.R. § 4.84a, Code 
6008.


Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  A 30 percent 
evaluation is the maximum schedular evaluation for blindness 
of one eye in the absence of anatomical loss of the eye and 
when the other eye is normal.  38 C.F.R. § 4.84a, Codes 6063 
to 6079.

Corrected visual acuity of 20/50 (6/15) in one eye warrants a 
10 percent evaluation when corrected visual acuity in the 
other eye is 20/40 ((6/12).  38 C.F.R. § 4.84a, Code 6079.  A 
20 percent rating is warranted when corrected acuity in one 
eye is 20/200 and 20/40 in the other eye.  Code 6077.

A 10 percent evaluation is warranted for unilateral 
concentric contraction of the visual field to 60 to 30 
degrees, but not to 15 degrees, or for unilateral loss of 
either the nasal or temporal half of the visual field.  A 
20 percent evaluation requires unilateral concentric 
contraction to 15 degrees, but not to 5 degrees, or 
unilateral loss of the nasal half of the visual field may be 
evaluated as the equivalent of corrected visual acuity of 
20/50 (6/15); contraction to 45 degrees, but not to 30 
degrees, or unilateral loss of the temporal half of the 
visual field may be evaluated as the equivalent of corrected 
visual acuity of 20/70 (6/21); contraction to 30 degrees, but 
not to 15 degrees, may be evaluated as the equivalent of 
corrected visual acuity of 20/100 (6/30); and contraction to 
15 degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/100 (6/30); and contraction to 15 
degrees, but not to 5 degrees, may be evaluated as the 
equivalent of corrected visual acuity of 20/200 (6/60).  
These alternative ratings are to be employed when there is a 
ratable defect of visual acuity or a different impairment of 
the visual field in the other eye.  38 C.F.R. § 4.84a, Code 
6080.

Initially, the Board notes that the veteran failed to report 
for a VA eye examination in 1999.  Under such circumstances, 
his claims for increased ratings for his service-connected 
left eye conditions should be denied in accordance with the 
provisions of 38 C.F.R. § 3.655(a),(b) (1999).  The evidence, 
however, does not show that the veteran was informed of these 
regulatory provisions and the Board will adjudicate his 
claims based on the evidence of record in order to ensure due 
process.

A review of the overall evidence reveals that the veteran has 
corrected distant left eye visual acuity of 20/50 and left 
eye visual field impairment with average concentric 
contraction to 51 degrees as shown by the findings in the 
report of his June 1997 VA eye examination.  The other 
evidence does not show more severe loss of visual acuity or 
visual field impairment.  Nor does the evidence indicate 
active pathology due to the old retinal detachment of the 
left eye or to glaucoma.

The corrected distant visual acuity of the left eye of 20/50 
when combined with a normal corrected visual acuity of the 
right eye of 20/40 or better warrants a 10 percent evaluation 
as does the visual field impairment of the left eye with 
average concentric contraction to 51 degrees.  The right eye 
corrected visual acuity is considered normal because service 
connection is not in effect for a disability of this eye.  
The corrected distant visual acuity of the left eye of 20/50 
in this case has also been attributed to cataracts of the 
left eye or a non-service-connected disability.  The symptoms 
attributable to a non-service-connected disability may not be 
considered in the evaluation of the veteran's service-
connected left eye conditions.  38 C.F.R. § 4.14 (1999).

Assuming for the sake of argument that the visual acuity loss 
of the left eye is due to the service-connected left eye 
conditions, this finding would entitle the veteran to 2 ten 
percent evaluations for his 2 service-connected left eye 
conditions under the above-noted regulatory provisions and 
would not benefit him as these conditions are already each 
rated 10 percent disabling.  He is entitled to a minimum 
10 percent evaluation for the glaucoma of the left eye with 
or without loss of vision, but he is not entitled to 2 
10 percent evaluations for the glaucoma of the left eye.  He 
is entitled to one minimum rating of 10 percent or one 
compensable rating based on loss of visual acuity or visual 
field impairment.  The evidence does not support the 
assignment of a rating in excess of 10 percent for either 
condition based on loss of visual acuity or visual field 
impairment, and the evidence does not indicate the presence 
of active pathology with respect to either service-connected 
left eye condition.

The veteran maintains the circumstances with regard to his 
service-connected left eye conditions are exceptional and he 
requests consideration of extra-schedular evaluations for 
these conditions.  Ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).  

The RO has implicitly determined that this case does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and to warrant referral of the case to 
the Director of Compensation and Pension Service for 
consideration an extraschedular evaluation.  Nor does not the 
Board find circumstances in this case, such as marked 
interference with employment or need for hospitalization due 
to the service-connected left eye conditions, to remand this 
case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of a 
rating in excess of 10 percent for this disability on an 
extraschedular basis. 

After consideration of all the evidence, the Board finds that 
the left eye glaucoma is not active and does not produce loss 
of visual acuity or visual field impairment, and that the 
evidence supports no more than a 10 percent rating for this 
condition based on the minimum rating warranted for glaucoma 
of the left eye under diagnostic code 6013.  The Board also 
finds that the evidence shows that the retinal detachment of 
the left eye is stable and manifested primarily by loss of 
visual field impairment with average concentric contraction 
to 51 degrees that supports no more than a 10 percent rating 
for this condition under diagnostic codes 6008 and 6080.

The preponderance of the evidence is against the claims for 
ratings in excess of 10 percent (each) for the left eye 
conditions, and the claims for increased ratings for these 
conditions are denied.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for glaucoma of the left eye (rated 
10 percent) is denied.

An increased evaluation for retinal detachment of the left 
eye (rated 10 percent) is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

